IN THE UNITED STATES DISTRICT COURT NOV 05 2020

FOR THE NORTHERN DISTRICT OF OKLAHOMA Ufarkc. M

UNITED STATES OF AMERICA, Case No. 20-CR-00229-JED

Plaintiff, ) SUPERSEDING INDICTMENT

) [COUNT 1: 18 U.S.C. §§ 922(g)(1)

) and 924(a)(2) - Felon in Possession of
) a Firearm and Ammunition;

) COUNT 2: 18 U.S.C. §§ 922(g)(8) and
) 924(a)(2) - Possession of Firearm

) While Subject to a Domestic Violence
) Protective Order;

) COUNT 3: 18 U.S.C. §§ 1151, 1153,

) and 113(a)(8) - Assault of a Spouse,

) Intimate Partner, Dating Partner by
) Strangling, and Attempting to

) Strangle or Suffocate in Indian

) Country;

) COUNT 4: 18 U.S.C. §§ 1151, 1153,

) and 113(a)(3) - Assault With a

) Dangerous Weapon in Indian
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Vv.

DAVID SAMUEL BOGGS, JR.,

Defendant.

Country;

COUNTS 5 and 8: 18 U.S.C. §§ 1151,
1153, and 1201 - Attempted
Kidnapping in Indian Country;
COUNTS 6 and 10: 18 U.S.C. §§
1151, 2262(a)(1), 2262(b)(2), and
2262(b)(3) - Interstate Violation of a
Protective Order in Indian Country;
COUNT 7: 18 U.S.C. §§ 1151,
2261A(1)(A), 2261(b)(2), 2261(b)(3),
and 2261(b)(6) - Stalking in Indian
Country;

COUNT 9: 18 U.S.C. § 924(c)(1)(A)(i)
— Carrying and Using a Firearm
During and in Relation to a Crime of
Violence;

Forfeiture Allegation: 18 U.S.C. §
924(d)(1) and 28 U.S.C. § 2461(c) -
Firearm Forfeiture]
THE GRAND JURY CHARGES:

COUNT ONE
[18 U.S.C. §§ 922(g)(1) and 924(a)(2)]

On or about June 17, 2020, in the Northern District of Oklahoma, the defendant,
DAVID SAMUEL BOGGS, knowing he had previously been convicted of the following
crimes punishable by imprisonment for terms exceeding one year:

1. Kidnapping (Count One), Case No. CF-2018-4960, in the District Court of Tulsa
County, State of Oklahoma, on January 3, 2019;

2. Kidnapping (Count Two), Casé No. CF-2018-4960, in the District Court of
Tulsa County, State of Oklahoma, on January 3, 2019; and

3. Domestic Abuse - Second Offense (Count Three), Case No. CF-2018-4960, in
the District Court of Tulsa County, State of Oklahoma, on January 3, 2019,

did knowingly possess in and affecting interstate commerce the following firearm and
ammunition: |

1. An FMK, Model Patriot, 9mm caliber pistol, serial number BGG0778; and

2. Eleven rounds of 9mm caliber ammunition. |

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT TWO _
[18 U.S.C. §§ 922(g)(8) and 924(a)(2)]

On or about June 17, 2020, in the Northern District of Oklahoma and elsewhere, the
defendant, DAVID SAMUEL BOGGS, knowing he was subject to a court order issued
on April 3, 2019, Case No. PO-2018-3745, in the District Court in and for Tulsa County,
State of Oklahoma, which:

1. was issued after a hearing of which he received actual notice, and at which
he had an opportunity to participate; and

2. restrained him from harassing, stalking, and threatening an intimate partner,
and restrained him from engaging in other conduct that would place an
intimate partner in reasonable fear of bodily injury to the intimate partner;
and

3. by its terms explicitly prohibited the use, attempted use and threatened use
of physical force against such intimate partner that would reasonably be
expected to cause bodily injury, and included a finding that the defendant
was a credible threat to the physical safety of the intimate partner,

did knowingly possess in and affecting interstate commerce the following firearm and
ammunition:

1. An FMK, Model Patriot, 9mm caliber pistol, serial number BGG0778; and

2. Eleven rounds of 9mm caliber ammunition.

All in violation of Title 18, United States Code, Sections 922(g)(8) and 924(a)(2).
COUNT THREE
[18 U.S.C. §§ 1151, 1153, and 113(a)(8)]

On or about June 10, 2020, within Indian Country in the Northern District of
Oklahoma, the defendant, DAVID SAMUEL BOGGS, an Indian male, did assault T.H.,
a female known to the Grand Jury, who was an intimate partner and dating partner, by
strangling and attempting to strangle her.

All in violation of Title 18, United States Code, Sections 1151, 1153, and 113(a)(8).
COUNT FOUR
[18 U.S.C. §§ 1151, 1153, and 113(a)(3)]

On or about June 10, 2020, within Indian Country in the Northern District of
Oklahoma, the defendant, DAVID SAMUEL BOGGS, an Indian male, with intent to do
bodily harm, did assault T.H., a female known to the Grand Jury, with a dangerous weapon
by kicking her in the head and elsewhere with steel-toed boots.

All in violation of Title 18, United States Code, Sections 1151, 1153, and 113(a)(3).
. COUNT FIVE
[18 U.S.C. §§ 1151, 1153, and 1201]

On or about June 10, 2020, within Indian Country in the Northern District of
Oklahoma, the defendant, DAVID SAMUEL BOGGS, did unlawfully attempt to seize,
confine, decoy, kidnap, abduct, carry away, and hold for some purpose and benefit T.H., a

female known to the Grand Jury.

All in violation of Title 18 United States Code, Sections, 1151, 1153, and 1201.
COUNT SIX
[18 U.S.C. §§ 1151, 2262(a)(1), 2262(b)(2), and 2262(b)(3)]

On or about June 10, 2020, within Indian Country in the Northern District of
Oklahoma, and elsewhere, the defendant, DAVID SAMUEL BOGGS, caused T.H., a
female known to the Grand Jury, to leave and enter Indian Country by force, coercion, and
duress, and in the course of, as a result of, and to facilitate such conduct and travel engaged
in conduct that violated the portion of a protection order filed on April 3, 2019, in the
District Court of Tulsa County, State of Oklahoma, that provided protection against
violence, threats, and harassment against; prohibited contact and communication and
physical proximity with T.H. The defendant, DAVID SAMUEL BOGGS, used a
dangerous weapon during the offense and caused life threatening bodily injury by
strangling and attempting to strangle T.H.

All in violation of Title 18, United States Code, Sections 1151, 2262(a)(1),

2262(b)(2), and 2262(b)(3).
COUNT SEVEN
[18 U.S.C. §§ 1151, 2261A(1)(A), 2261(b)(2), 2261(b)(3), and 2261(b)(6)]

Beginning on or about June 10, 2020, through June 17, 2020, within Indian County
in the Northern District of Oklahoma, the defendant, DAVID SAMUEL BOGGS, with
the intent to kill, injure, harass, and intimidate T.H., a female known to the Grand Jury,
and, in the course of and as a result of his presence, placed T.H. in reasonable fear of death
and serious bodily injury to T-H., and caused, and would be reasonably expected to cause,
T.H. substantial emotional distress. The defendant, DAVID SAMUEL BOGGS,
committed the above acts in violation of a protection order, as described in Title 18, United
States Code, Section 2266, used a dangerous weapon during the offense, and caused life
threatening bodily injury by strangling and attempting to strangle T.H.

All in violation of Title 18, United States Code, Sections 1151, 2261A(1)(A),

2261(b)(2), 2261(b)(3), and 2261(b)(6).
COUNT EIGHT
[18 U.S.C. §§ 1151, 1153, and 1201]

On or about June 17, 2020, within Indian Country in the Northern District of
Oklahoma, the defendant, DAVID SAMUEL BOGGS, did unlawfully attempt to seize,
confine, decoy, kidnap, abduct, carry away, and hold for some purpose and benefit T.H., a
female known to the Grand Jury.

All in violation of Title 18 United States Code, Sections 1151, 1153, and 1201.
COUNT NINE
[18 U.S.C. § 924(c)(1)(A)@)]

On or about June 17, 2020, in the Northern District of Oklahoma, the defendant,
DAVID SAMUEL BOGGS, knowingly carried and used a firearm, that is, an FMK,
Model Patriot, 9mm caliber pistol, serial number BGG0778, during and in relation to a
crime of violence for which he may be prosecuted in a court of the United States, that is,
Attempted Kidnapping in Indian Country, a violation of Title 18, United States Code,
Sections 1151, 1153, and 1201, as more fully set forth in Count Eight of this Superseding
Indictment.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

10
COUNT TEN
[18 U.S.C. §§ 1151, 2262(a)(1), 2262(b)(2), and 2262(b)(3)]

On or about June 17, 2020, within Indian Country in the Northern District of
Oklahoma, and elsewhere, the defendant, DAVID SAMUEL BOGGS, caused T.H., a
female known to the Grand Jury, to leave and enter Indian Country by force, coercion, and
duress, and in the course of, as a result of, and to facilitate such conduct and travel engaged
in conduct that violated the portion of a protection order filed on April 3, 2019, in the
District Court of Tulsa County, State of Oklahoma, that provided protection against
violence, threats, and harassment against; and prohibited contact and communication and
physical proximity with T.H. The defendant, DAVID SAMUEL BOGGS, used a
dangerous weapon during the offense and caused life threatening bodily injury by
strangling and attempting to strangle T.H.

All in violation of Title 18, United States Code, Sections 1151, 2262(a)(1),

2262(b)(2), and 2262(b)(3).

11
FORFEITURE ALLEGATION
[18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

The allegations contained in this Superseding Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 924(d)(1), and Title 28, United States Code, Section 2461(c).

Upon conviction of an offense alleged in Counts One, Two, and Nine of this
Superseding Indictment, as a part of his sentence, the defendant, DAVID SAMUEL
BOGGS, JR.., shall forfeit to the United States any firearm and ammunition involved in or
used in the knowing commission of such offense. The property to be forfeited includes,
but is not limited to:

1. An FMK, Model Patriot, 9mm caliber pistol, serial number BGG0778; and

2. Eleven rounds of 9mm caliber ammunition.

All pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United
States Code, Section 2461(c).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

Ln 3A 7 /s/ Grand Jury Foreperson

KEVIN C. FLETCHER Grand Jury Foreperson
Assistant United States Attorney

12
